Exhibit 10.3

 

RESIGNATION

 

 

The Board of Directors of Demand Pooling, Inc.

c/o the Secretary of Demand Pooling, Inc.:

 

 

The undersigned does hereby resign as the Chief Executive Officer and Chief
Financial Officer (together with any other office he may hold) of Demand
Pooling, Inc. (formerly Acceleration Acquisitions V, Inc.), a Delaware
corporation (the “Company”), effective as of the close of business on June 17,
2016, pursuant to the By-laws of the Company. Further, the undersigned does
hereby resign as a director of the Company effective as of the close of business
on the day that the Company has fully complied with the requirements of Section
14(f) of the Securities Exchange Act of 1934 and Rule 14f-1 promulgated
thereunder, pursuant to the By-laws of the Company.

 

This resignation was not the result of any disagreement with the Company on any
matter or matters relating to the Company’s operations, policies or practices.

 

 

/s/ Richard K. Aland

Richard K. Aland

 

June 17, 2016